 R.& J. UNDERWEAR CO., INC.299all supervisors as defined in the Act, as amended, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election 3 omitted from publication in thisvolume.]t In its brief,the Intervenor asserts that the Petitioneris"fronting"for a non-complyinglocal union.The fact of compliance by a labororganization,which isrequiredto comply,isa matterfor administrative determination and is notlitigable by theparties.Moreover, the Board is administratively satisfied thatthe Petitioner is incompliance.SeeSunbeamCorporation,94 NLRB 844, 98 NLRB 525;Swift dCompany,94 NLRB917 ;cf.HighlandPark Manufacturing Company, 71S. Ct. 489.R. & J.UNDERWEARCo.,INC.andAMALGAMATED CLOTHINGWORKERSUNION OF AMERICA, C. I.O.Case No. 1-CA-1007.November 13,1951Decision and OrderOn June 23,1952, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate, Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations?OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelations'Pursuantto theprovisions of Section3 (b) of the Act, theBoard has delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Houston and Murdock].2 The Trial Examinerfoundant independentviolationof Section 8 (a) (1) of theAct based on the "broad and undetailed"testimony of Union Organizer Costello tothe effectthatcertain supervisorslooked out of a plant window while he wasdistributingunion literature.The recordcontainsno otherreference to this passing statement byCostello.We do not consider the foregoing sufficient evidence to warrant a conclusionthat the Respondent's representativesunlawfully surveyed Costelloor the employees byobserving, their activities from the window.Accordingly,we donot adoptthis particularfinding of the TrialExaminer.101 NLRB No. 86. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard hereby orders that the Respondent, R. & J. Underwear Co.,Inc., New London, Connecticut, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Engaging in surveillance and interrogating its employeesconcerning concerted activities.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Amalgamated Cloth-ing Workers Union of America, C. I. 0., or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at New London, Connecticut, copies of thenotice attached to the Intermediate Report herein and marked "Ap-pendix A." 8Copies of said notice, to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by theRespondent's representatives, be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for sixty (60) con-secutive days thereafter, in conspicious places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Decision and Order, whatsteps have been taken to comply herewith.Intermediate Report and Recommended OrderThe complaint herein alleges that the Respondent has violated Section 8 (a)(1) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, by interrogating employees concerning their union affiliations,warning them against union membership or assistance, and keeping their con-certed activities under surveillance.The answer denies the allegations ofunfair labor practice.iThis notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" in the caption thereof the words "A Decision and Order."If thisOrder is enforced by a United States Court of Appeals,the notice shall be further amendedby substituting for said words "Decision and Order"the words "A Decree of the UnitedStates Court of Appeals,Enforcing an Order." R.&J.UNDERWEAR CO.,INC.301A hearing was held before me at New London, Connecticut, on June 2, 1952.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE RESPONDENT'S BUSINESS AND THE LABORORGANIZATION INVOLVEDIt was admitted and stipulated and I find that the Respondent, a Connecticutcorporation, is engaged in the manufacture of children's underwear and sleepinggarments ; during the 12 months immediately preceding the hearing the Respond-ent purchased raw materials valued at more than $250,000, of which approxi-mately 95 percent was shipped to its plant at New London, Connecticut, frompoints outside the State of Connecticut ; during the same period the Respondentsold products valued at more than $500,000, of which approximately 75 percentwas shipped to points outside the State. It was admitted and I find that theRespondent was engaged in commerce within the meaning of the Act.It was admitted and stipulated and I find that the Union is a labor organiza-tion and admits to membership employees of the Respondent.II.THE UNFAIR LABOR PRACTICESReferences hereinafter made to the evidence, not ascribed to named witnesses,represent uncontradicted testimony, or findings where conflicts have been re-solved ; findings are made herein on the basis of reliable, probative, and sub-stantial evidence on the record considered as a whole and the preponderance ofthe testimony taken, and evidence in conflict with the findings which is not discussed has not been credited.Disagreement must be resolved concerning the supervisory status of Antupit,son-in-law of Aronson, who in turn is secretary of the Respondent and one of its"owners," and as general plant manager is the highest ranking official at theNew London plant.Antupit testified that he worked with the sales departmentand in the factory during the past year ; that he is in the process of learningvarious parts of the business ; that he assists Aronson, Supervisor Schweid inlaying out fabric, and Superintendent Drago, who is directly beneath Aronson inauthority ; "that the employees regard [him] as a boss" ; and that many girlshave asked him whether they would lose their jobs if the Union came in and theydid not join it.Whether or not Antupit is in fact a supervisor (he denied that he hires, fires,or assigns work), his status in the business and his relationship to Aronson war-rant the employees' conclusion that he is their boss. I find that he effectivelyrepresents the Respondent in dealing with employees, and that it is responsiblefor his conduct. (Drago's meetings with MacDonald, referred toinfra,suggestbusiness contacts.Antupit's testimony that he is included in such meetings mayfurther indicate his own position as a company representative.)The Union commenced a campaign in May or June 1951 to organize the Re-spondent's employees.Contacts were made with employees, and leaflets weredistributed in front of the plant.On July 31, the Union filed a representationpetition; and a hearing thereon was held on August 24. (No decision has beenissued.)In the meantime, in an attempt to organize a committee, a meeting ofemployees was called for 7: 30 p. m. on August 20 at the Crocker House, a hotelin New London."Case No. 1-RC-2368. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDCostello, theunion organizer,testified that about 5 or 10 minutes after 7o'clock' he saw Antupit in a lounge chair in the hotel lobby at a point where thelatter could observe both entrances to thestairs leadingto the second floor, wherethe meetingwas to be held.Antupit could also observe those who entered fromeither of two streets on which the hotel fronts.He could not see an entrancefrom a third street, or anyone who used that entrance and the elevator to thesecond floor.Going outside, Costello also saw Schweid at the corner, about 250feet from the hotelentrance.The employees who arrived, some of whom entered the hotel and saw Antupit,were directed by Costello to the Fern Restaurant, where theyremained untilabout 9 o'clock.They then returned to the CrockerHouse,saw Schweid at thecorner, passedwithin 5 to 10 feet of Antupit, who was still seated in the lobby, andwent to the meeting room upstairs.When they descended, about 10: 30, Antupitand Schweid were gone.There is no direct evidence that theRespondentknew of thescheduled unionmeeting.That it had knowledge can be inferred only fromits awareness andknowledge of union activities, from the fact that there werediscussionsbetweenmanagement and employees concerningsuchactivities, from the further factthat the plantis a smallone and relationships are intimate, and from the pres-ence of Antupit and Schweid'In connection with the latter element, Antupit, who denied that he had knownof the unionmeeting,testified that he has on many occasions met at the hotel witha Mr. MacDonald,a salesmanfor the American Thread Company, who is a friendof Drago's.The purpose has been "Just to get together" ; MacDonald "has quitea few stories."Antupit testified further that he had on prior occasions metDrago 4nd MacDonald at either the Crocker House or the Mohican Hotel, whichis about a block away.His statement that they did not have an appointmenton August 20 might explain the uncertainty as to place of meeting; but he latertestified that they had arranged to meet at either hotel.They also "figured" tomeet at about 8 or 8:30.Whether or not Schweid was included in the "figuring"does not appear ; he did not testify.Nor is there any explanation for their pres-ence before 7: 30, so far in advance of the allegedly anticipated time of meetingMacDonald but promptly enough for the union meeting.Antupit stated that heleft the Crocker House at about or shortly after 9 o'clock.Testifying after Antupit, Drago referred to a more definite arrangement tomeet between8 and 8:30 at either the Crocker House or the Mohican. But hedeclared that he was late, arriving at 10 or 10: 15; that he and MacDonald wereat the CrockerHousefor 15 or 20 minutes, and that they then went to theMohican, where they "finally" met Antupit.Besides thedifferencesin the tes-timony of Antupit and Drago, further variances appear in a previousstatementby the latter.I do not credit these explanations of the presence of Antupit and Schweid. Ifind that they appeared at and near the meeting place to observe the employees'activities.In any event, their presence without credible explanationcreated theimpression of surveillance and constituted interference.'That they remainedas long asthey did is a tribute to their persistence.Allowing for the Indefinite-'Antupit testified that he got to the hotel about 7: 30.But he indicated further thathe had been there for more than 15 minutes when various employees arrived.sAs inference may be drawn from the fact that when employee Murphy told Antupit inthe lobby that she had come to hear both sides of the story,he did not inquire furtherconcerning the nature of the"story."We do not know whether Antupit'9 look of surprisewas prompted by the meeting or by Murphy's attendance.4 John S.BarnesCorporation,92 NLRB 589; RoxboroCottonM01s,97 NLRB 1859;Tennessee Egg Company,93 NLRB 846. R.& J. UNDERWEARCO., INC.303Hess of boththe time and place of the alleged appointment,which is itself suspectsince Antupit could be summoned in less time than he spent inthe hotel lobby,there is no explanation for Schweid's presence outside.He did not assume avantage pointin the otherhotel, thealternative rendezvous.Drago and Mac-Donald,when they arrived, wouldnot have to be soughtout, but couldeasily findAntupit andSchweid in either hotel.Schweid was evidently not merelylookinginto a store window whenRomano.one of the employees, called to him andhe turned his back.If wespeculate fur-ther on the possibility, unsupported by testimony, that he hoped to see Drago andMacDonald goingto the Crocker House or the Mohican, wemust note that hewas onthe cornerlong before and also long after the time claimed to have beenset.In additionto the "tendency" of such surveillance to interfere, actual inter-ference occurred when Farinella,another employee,saw Schweid as she ap-proached the hotelon her way to the meeting : she returned to her car,and did notattend themeeting.Further actual interferenceismanifestin the postpone-ment of the meeting as the groupmoved to the Fern Restaurant, and in the con-sideration of the idea "that maybe the meeting had better be put off to somefuture date."Costello's broad andundetailed but uncontradicted testimony that over aperiod of3 or 4 months supervisors "would station themselves directly by thewindow facingthe street" while be distributed literature in front of the plantto employees comingto work likewisewarrants a finding of surveillance.'Visibleto him, the supervisors were presumablyalso visibleto the employees.In support of the allegation of interference by warningagainstunion activities,Romano testifiedthat a group of employees one day called Aronson over andasked whetherthey should vote for the Union ; Aronson repliedthat the shopis small, could not meet union demands,and wouldhave to shut down, and hecited thecaseof another plant which had been forced tomove because of in-ability to meet uniondemands.Considering the absence of any pattern of threats, the atmosphere in whichthe discussion took place, and the relative credibility of the respectivewitnesses,I credit Aronson's denialthat he threatened the employees while indicating hisown opinion or preference.Pointing to benefits which the employees had re-ceived,Aronson made no threat to remove them. Nor was the reference tothree (as Aronson testified) firms which had to move or cease operations aveiled threat ; here the veil was not penetrated.In evaluating Aronson's statement, I noted that he made no directreferenceto any likehood that the Respondent might move; his was a reply to a question,not a self-impelled speech; and there is no charge of other threatening remarks.While a statement purporting merely to indicate the natural result of theinterplay of economic and social forces may be coercive when made by one "whohas the power to change prophecies into realities," I find no interference underthe circumstances noted aboveand inthe absence of reference to or suggestionof the speaker as the operating force who might translate prophecy into reality.As for interference by interrogation, I find a violation of the Act occurred whenSupervisor Hartell, "a little aggravated,"askedemployeeRagona'"how come[she] was so acquainted with the union" organizer.Respondent's argument tothe contrary notwithstanding, this was no mere "expression of a view" ; Ragonafelt called upon to, and did, offer an explanation for her conversation with theorganizer.'May Department Stores Company,59 NLRB 976.N. L. R. B. V. W. C. NaborsCompany,196 F.2d 272(C. A. 5).1The transcript is hereby corrected to show her name as Blanche A. Ragona. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother instance of interrogation occurred the day after the meeting, whenAntupit asked Murphy how the meeting had turned out. I do not creditAntupit's version of the conversation, which differed from a statement prior tothe hearing in which he undertook to narrate his conversation with Murphy.Whatever may elsewhere have been determined concerning an employer'srequest for information on employees' union activities, the inquiries here weredirected toward the actions of the employees questioned and called for explana-tions of their concerted activities.The Board has recently reiterated as followsits estimate of interrogation : "An employer's interrogation of an employee con-cerning any aspect of union activity is a violation of Section 8 (a) (1).Stand-ard-Coosa-Thatcher Company,85 NLRB 1358." 8The Respondent's concluding argument that there is no evidence of substantialmerit to support a finding of unlawful surveillance appears to rest on the as-sumptionthat surveillance "is done in secret," not "in full view."The argumentand the assumption overlook the restrictive effect of the mere presence of man-agment representatives.If there be any recognizable expertise at this level, the finding of tendency tointerfere is to be supported regardless of what differing conclusions might else-where be drawn because of an estimate of the effect of allegedly contrary andmore favorable conduct. It is one thing to say that on the record as a wholethere is no substantial evidence of interference; another to come to a differentconclusion because of the absence of other violations.Other violations are notalleged ; interference is found.To insist on evidence of actual interference asdistinguished from proof of a reasonable tendency to interfere is to deny ex-pertise, to preclude a valid attempt to maintain the purposes of the Act beforethe breakdowns which itseeksto avoid are fully realized,and to ignore estab-lished precedent." (As noted above,actual interference has been found herein.)III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring inconnection with the operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IV. THE REMEDYSince it has been found that the Respondent has engaged in and is engagingin certain unfair labor practices affecting commerce, I shall recommend that itcease and desist therefrom and take certain affirmative action in order to ef-fectute the policies of the Act.It has been found that the Respondent, by surveillance and interrogation con-cerning concerted activities, interfered with, restrained, and coerced its employeesin violation of Section 8 (a) (1) of the Act. I shall therefore recommend thatthe Respondent cease and desist therefrom.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers Union of America, C. I. 0., Isa labor or-ganization within the meaning of Section 2 (5) of the Act.8 Jackson Press, Inc.,96 NLRB 897, cited inJ. D. Jewell, Inc.,99 NLRB 61.9GoodallCompany,86 NLRB 814. THE BIRDSALL-STOCKDALE MOTOR COMPANY3052.By surveillance and interrogation of its employees concerning concertedactivities, thereby interfering with, restraining, and coercing them in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANoTiCE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT engage in surveillance or interrogate our employees con-cerning concerted activities.WE wiLL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Amalgamated Clothing WorkersUnion of America, C. I. 0., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor othermutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.All of our employees are free to become, remain, or to refrain from becomingor remaining members in good standing in Amalgamated Clothing WorkersUnion of America, C. I. 0., or any other labor organization except to the extentthat this right may be affected by an agreement in conformity with Section8 (a) (3) of the Act.R. & J. UNDERWEAR CO., INC.,Employer.Dated --------------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and must notbe altered, defaced, or covered by any other material.THE BIRDSALL-STOCKDALE MOTOR COMPANYandINTERNATIONAL Asso-CIATION OF MACHINISTS, LODGE No. 750.Case No. 30-CA-113.November 14,1952Supplemental Decision and Amended OrderOn September 11, 1952, Trial Examiner William E. Spencer issuedhis Supplemental Intermediate Report in the above-entitled proceed-101 NLRB No. 83.